                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

LEE REDDIX                                                                       PLAINTIFF

v.                             Case No. 2:17-cv-00029 KGB

ARKANSAS DEPARTMENT OF
WORKFORCE SERVICES                                                             DEFENDANT

                                        JUDGMENT

       Pursuant to the Opinion and Order entered in this matter on this date, the Court grants

defendant Arkansas Department of Workforce Services’ motion for summary judgment against

Plaintiff Lee Reddix (Dkt. No. 10). Mr. Reddix’s claims are dismissed with prejudice.

       So adjudged this 31st day of March, 2019.



                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
